Citation Nr: 0925240	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

(The issue of entitlement to service connection for residuals 
of syphilis is the subject of a separate decision by the 
Board of Veterans' Appeals (Board).)



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This matter is before the Board on 
appeal from an October 2006 rating decision of the Waco, 
Department of Veterans Affairs (VA) Texas Regional Office 
(RO).  This case was before the Board in August 2007 when it 
was remanded for additional development.

In August 2008, the Veteran was notified that his attorney 
representative was withdrawing from the case.  By letter 
dated in February 2009, he was also offered the opportunity 
to appoint another representative.  He has not responded to 
this letter, therefore, the Board assumes that he desires to 
proceed pro se.


FINDINGS OF FACT

1.  An unappealed rating decision in July 1988 denied service 
connection for a back disability (characterized as residuals 
of a laminectomy) essentially on the basis that such 
disability was not manifested in service or otherwise related 
to service.

2.  Evidence received since the July 1988 rating decision 
does not tend to show that the Veteran's current back 
disability manifested in service or is otherwise related to 
his service, does not relate to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a back disability, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 1988 rating decision is not 
new and material and the claim of service connection for a 
back disability may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
October 2007 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter instructed the 
appellant that since his claim for service connection for a 
back disability had been subject to a previous final denial, 
in order for him to reopen his claim he needed to submit new 
and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter explained what kind of evidence would be 
new and material, the basis of the previous denial, and what 
the evidence must show to substantiate a claim of service 
connection for a back disability.  Id.  (The Board recognizes 
that the October 2007 VCAA letter incorrectly informed the 
Veteran that he had previously been notified that his claim 
had been denied in July 1986 (rather than 1988); however, 
this is not a critical error in the case at hand as the 
letter correctly informed the Veteran of the specific 
evidence needed to reopen the claim as is required under 
Kent.)  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency that may have occurred in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the October 2007 letter 
informed the appellant of disability rating and effective 
date criteria.

The Veteran's pertinent private and VA treatment records have 
been secured.  The duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the appellant's claim of service connection 
for a back disability was denied by a July 1988 rating 
decision.  He was properly notified of that decision and of 
his appellate rights in August 1988, but did not appeal.  
Accordingly, the July 1988 rating decision is final.  38 
U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.  

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material evidence," was revised, effective for all claims 
to reopen filed on or after August 29, 2001.  The instant 
claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal. Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (holding that VA must review the entire 
record, but does not have to discuss each piece of evidence).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.
Evidence of record in July 1988 included the Veteran's 
service treatment records (STRs) which are silent for 
treatment regarding a back disability.  On January 1968 
separation examination, clinical evaluation of the spine was 
normal and the Veteran denied any recurrent back pain. 

Private treatment records dated in 1977 note that the Veteran 
was seen with complaints of low back pain after lifting a 
rail on the job.  The assessment was low back strain.

On VA examination in March 1982, the Veteran had no 
complaints of back problems.  Examination revealed full range 
of motion of the back.

A May 1988 VA examination report notes the Veteran's 
complaints of constant low back pain.  He reported that, in 
July 1986 he sustained a back injury at work.  Thereafter, he 
underwent a laminectomy and diskectomy.  The diagnosis was 
chronic low back pain without a sciatic component.

Evidence added to the record since July 1988 includes VA and 
private treatment records dated from 1989 to 2008 which show 
the Veteran's ongoing treatment for back problems.  These 
medical records are new as they were not previously of 
record; however, they are not material as they do not tend to 
show that the Veteran's current back disability was incurred 
in or related to his service.

The Veteran has not submitted new competent (medical) 
evidence that a back disability manifested in service or is 
otherwise related to his service.  While his statements are 
presumed credible in a claim to reopen, it is beyond his 
competence as a layperson to opine regarding medical 
diagnosis or etiology.  Consequently, his opinions that his 
current back disability is related to his service are not 
material evidence sufficient to reopen his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the new evidence does not relate to the 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
and is not material.  The preponderance of the evidence is 
against the Veteran's claim to reopen, and it must be denied.


ORDER

The appeal to reopen a claim of service connection for a back 
disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


